Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 20 February 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to the Examiner.  This is not found persuasive because as pointed out in the restriction and by the Applicant, the groups are classified separately and could lead to divergent searches and subject matter. The searches for the different classifications is more involved than the Applicant implies and is not persuasive and a subgroup of a classification involves an even narrower and intense search burden than the broader classifications, but also does not necessarily contain all the subject matter of the broader classification.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's arguments filed 20 February 2022 with respect to the claim objections have been fully considered but they are persuasive. The claim objection of 23 November 2021 has been withdrawn.
Applicant’s arguments, see pages 7-8, filed 20 February 2022, with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of 23 November 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-5 have been considered but are moot due to the new grounds of rejection necessitated by amendment. The new grounds of rejection are presented below.
	Applicant argues the reference does not disclose the elements on pages 9-10, specifically the digital enablement service (herein “DES”). The Examiner notes the DES is not defined by the specification and no example is given if the DES is an entity, software, a service provided by an individual, or otherwise. Fig 1 shows the DES as separate from the financial institution in ‘130’ but still does not define or disclose what the DES comprises. The Examiner has interpreted this limitation in light of the specification as a software module or virtual machine. In light of this lack of definition, the Applicant’s arguments directed to Aabye not disclosing this element is not persuasive as Aabye does disclose the functions performed by the DES. 	Applicant argues Aabye does not disclose a provisioning request, but the Examiner does not agree. The wallet identifier is acting as a token which identifies the digital wallet provider and a digital wallet. Additionally, limitations that are not positively recited do not serve to differentiate the claims from the prior art as noted below. 	Applicant argues Aabye does not disclose the receiving a token activation notice and updating a cardholder status. New grounds of rejection are presented below to address the amended claim limitation. Examiner notes that in col. 16 lines 33-39, Aabye does disclose by reference US Serial No. 13/938176, which in [0174] discloses sending notice of a successful bond, which would read on the current claim limitation. 

Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
The Examiner notes the digital enablement service (herein ‘DES’) is not defined by the specification and no example is given if the DES is an entity, software, a service provided by an individual, or otherwise. Fig 1 shows the DES as separate from the financial institution in ‘130’ but still does not define or disclose what the DES comprises. The Examiner has interpreted this limitation in light of the specification as a software module or virtual machine.
Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art:
Claim 1 recites “the provisioning request identifying an account for tokenizing” in line 8 and is not a positive recitation of identifying an account, therefore does not differentiate the claims from the prior art and given little patentable weight.
Claim 1 recites “wherein the digital enablement service generates a payment token in response to receiving the approval” in line 14 and is not a positive recitation of identifying an account, therefore does not differentiate the claims from the prior art and given little patentable weight.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aabye US 10366387 in view of Kim US 2017/0337542.

As per claim 1:	Aabye discloses a method for card provisioning using a digital enablement service via API (Abstract), comprising: receiving, at a financial institution backend and from a digital enablement service for a card association via an Application Programming Interface (API) (col. 12 lines 8-11, col. 13 lines 61-67, col 14 lines 43-53), a provisioning request for a digital wallet executed by an electronic device, the provisioning request identifying an account for tokenizing (Fig 3, col. 15 lines 5-30); 	approving, by the financial institution backend, the provisioning request (Fig 3, col. 15 lines 5-47); 	communicating, by the financial institution backend and to the digital enablement service, the approval, wherein the digital enablement service generates a payment token in response to receiving the approval (Fig 3, col. 15 lines 5-30); 	Aaabye fails to explicitly disclose, but Kim does disclose receiving, by the financial institution backend and from the digital enablement service via the API, a token activation notice (Fig 14, [0267]-[0272]); and 		updating, by the financial institution backend, a cardholder card status for the account with a provisioned status (Fig 14, [0267]-[0272]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of sending a notice and updating as taught in Kim in Aabye since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both Kim and Aabye are in the field of provisioning and use of payment token on electronic devices and it would have been obvious to a person skilled in the art to combine the art to improve the notification capabilities of Aabye.As per claim 3:	Aabye further discloses the method of claim 1, further comprising: communicating, by the financial institution backend and to digital wallet via the digital enablement service and, terms and conditions (col. 15 lines 48-67); and 	receiving, by the financial institution backend, acceptance of the terms and conditions from the digital enablement service using the API (col. 15 lines 48-67). 
As per claim 4:	Aabye further discloses the method of claim 1, wherein the provisioning request is received from the digital wallet via the digital enablement service and a digital wallet provider for the digital wallet (col. 15 lines 5-30, fig 3, col. 7 line 63-col 8 line 18).
As per claim 5:	Aabye further discloses the method of claim 1, wherein the step of decisioning the provisioning request comprises determining that the account is eligible for tokenization (Fig 3, col. 15 lines 5-47, col. 22 lines 21-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson, James "MasterCard Digital Enablement Service (MDES): Making Digital Payments Happen" 10 Sept 2014, https://newsroom.mastercard.com/2014/09/10/mastercard-digital-enablement-service-mdes-making-digital-payments-happen/ (Year: 2014).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692